Exhibit 10.2

 

Alaska Communications 2016 Officer Severance Policy

P/P 250.0

Prepared by: Legal

Effective Date:

Supersedes: 2015, 2014, 2010, 2008 & 2009 Officer Severance Policies & 2006
Officer Severance Plan

December 12, 2016

Approved by: Compensation & Personnel Committee of the Board of Directors

 

 

 

1.

Purpose

 

The Alaska Communications Systems Holdings, Inc. 2016 Officer Severance Policy
(“the Policy”) is established to provide severance income continuance to
Eligible Officers under certain termination and change in control circumstances
as further defined in this Policy. In consideration for such severance income
and benefits, the Eligible Officer will release Alaska Communications Systems
Holdings, Inc. and its affiliates (the “Company”) from any and all actions,
suits, proceedings, claims, and demands related to the termination.

 

2.

Administration

 

The Policy is administered by the Compensation and Personnel Committee (the
“Committee”) designated by the Board of Directors of the Company (“the Board”).
The Committee, subject to action of the Board, has complete discretion and
authority with respect to the Policy and its application. The Committee reserves
the right to interpret the Policy, prescribe, amend and rescind rules relating
to it, determine the terms and provisions of the severance payments and make all
other determinations it deems necessary or advisable for the administration of
the Policy. The determination of the Committee on all matters regarding the
Policy will be conclusive.

 

3. Eligibility

 

Eligible Officers are regular full-time and part-time individuals employed by
the Company for a minimum of six continuous months in the positions listed in
this Section 3 below (“Eligible Officer(s)”). Eligible Officers will be eligible
to participate in the Policy; provided, however, that an employee of the Company
who is temporarily appointed to a particular eligible position in an acting
manner, is not eligible to participate as a result of that temporary position.
Additionally, any employee with an employment agreement that includes severance
benefits will not be an Eligible Officer under this Policy.

 

Vice President

Senior Vice President

Executive Vice President

President

 

4. Definitions

 

 a.

 “Cause” means the occurrence, at the sole discretion of the Company, of any of
the following:

 

(i)     an act or acts of personal dishonesty or illegal or unethical acts
knowingly performed by the Eligible Officer, including but not limited to
omissions;

 

 

--------------------------------------------------------------------------------

 

 

(ii)    a breach of a fiduciary duty owed to the Company, its Board, or
stockholders (even if the Company is required to indemnify the Eligible
Officer),

 

(iii)   a breach of an obligation or violation of a provision applicable under
any corporate compliance or ethics policy;

 

(iv)   repeated failures or negligence by the Eligible Officer to perform
faithfully and efficiently the duties, obligations and responsibilities of the
position or engaging in conduct harmful to the Company or its employees, and
which failures or conduct are not remedied after receipt of written notice from
the Company within a period set forth in the notice, (where the Company has or
may suffer immediate and grave harm from the Eligible Officer’s continued
employment, no advance warning may be provided); or

 

(v)     a conviction or plea of guilty or “no contest” of the Eligible Officer
for a felony or any misdemeanor involving theft, dishonesty, fraud or moral
turpitude.

 

b.

“Change of Control” means the occurrence of any of the following events:

 

(i)      Any Company transaction or series of related transactions that result
in the Company’s voting stockholders owning less than fifty percent of the
voting power of the new company;

 

(ii)    During any period of two years or less, the election of an insurgent
slate of directors comprising a new majority of the Board of Directors (an
“insurgent slate” means director candidates not nominated by the incumbent
board);

 

(iii)    Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company; or

 

(iv)     The sale of all or substantially all of the Company’s assets.

 

c.     “Death” means an Eligible Officer is dead or declared legally dead by a
competent authority.

 

d.     “Disability” or “Disabled” means a physical or mental impairment that
renders an Eligible Officer incapable of working for at least six consecutive
months during any one year period, not limited to a calendar year. In the event
of a dispute regarding the presence of a Disability, the Company will seek the
opinion of an independent physician.

 

e.     “Eligible Officer” is defined in Section 3.

 

f.     “Executive Officer” means an Eligible Officer who has one of the titles
listed in this Section 4.f. below, provided, however, that an employee of the
Company who is temporarily appointed to the position of Executive Officer as an
acting Executive Officer, is not considered an Executive Officer for purposes of
the benefits provided under this Policy.

 

Executive Vice President

Senior Vice President

President

 

g.     “Good Reason” means the occurrence of any of the following events without
the Eligible Officer’s written consent, provided, however within 60 days
following the occurrence of the event, the Eligible Officer must provide at
least 30 days written notice of intent to resign specifying the specific Good
Reason for resignation and during which time the Company has not provided a cure
sufficient to remove the Good Reason:

 

(i)     a reduction in Target Annual Compensation of greater than 10% in any
three year period, unless substantially all Eligible Officers’ compensation is
similarly reduced;

 

 

--------------------------------------------------------------------------------

 

 

(ii)     a significant reduction in other benefits (unless reduction applies to
substantially all other Eligible Officers or substantially all full-time
employees of the Company);

 

(iii)    a significant reduction in job title, responsibilities, number of
employees under supervision, duties or a significant demotion, recognizing that
the Company may, from time to time, have a business need to modify assigned
responsibilities or reassign employees between Eligible Officers, which changes,
in and of themselves, will not constitute Good Reason

 

(iv)     required relocation of the principal work location that is more than 60
miles from the prior work location; or

 

(v)      the Company’s material breach of a material obligation owed under an
employment agreement.

 

h.     “Target Annual Compensation” means base salary, and target annual
incentive compensation.

 

5.      Severance Pay and Benefits

 

a.     Any Eligible Officer whose employment with the Company is terminated
under either of the circumstances described below in this Section 5.a., and who
signs a form of waiver attached as Exhibit A within 21 days of termination of
employment, or 45 days as may be required under applicable law, and does not
revoke the signed waiver within the revocation period as required under
applicable law, will be eligible for Severance Pay and Severance Benefits as
described in this Section 5.

 

 

i.

An Eligible Officer is terminated by the Company or an affiliate without Cause,
or

 

 

ii.

An Eligible Officer resigns for Good Reason after giving at least 30 days
written notice of intent to resign specifying the specific Good Reason for the
resignation and during which time the Company has not provided a cure sufficient
to remove the Good Reason.

 

b.     The amount of Severance Pay and Benefits to which an Eligible Officer may
be entitled under this Policy will be determined in accordance with the Eligible
Officer’s position.

 

Position

Severance Pay

Executive Officer

●

One times the annual base salary in effect on the termination date, unless
resigning for Good Reason based on Section 4g(i) reduction in compensation, then
annual base salary prior to reduction, to be paid in a lump sum within 60 days
of termination; and

            ● Sixty percent of the annual base salary in effect on the
termination date, unless resigning for Good Reason based on Section 4g(i)
reduction in compensation, then annual base salary prior to reduction, prorated
based on termination date, to be paid in a lump sum within 60 days of
termination; and  

 

 

--------------------------------------------------------------------------------

 

 

  ● Annual cash incentive payment based on achievement of annual performance
goals for the prior full performance year of Executive Officer’s employment, if
unpaid as of the date of termination to be paid if and when other executives are
paid; and            

Severance Benefit

Subject to Section 5c below, for up to one year after termination, reimbursement
of any monthly federal medical COBRA premiums actually paid by the Executive
Officer for continuing medical insurance coverage for the Executive Officer and
family, less the standard employee contribution amount. Reimbursement will be
provided no later than March 15 of the year after the year in which the expense
was incurred.

         

Other Eligible Officers

Severance Pay

One times the annual base salary in effect on the termination date, unless
resigning for Good Reason based on Section 4g(i) reduction in compensation, then
annual base salary prior to reduction.

 

Severance Benefit

Subject to Section 5c below, for up to six months after termination,
reimbursement of any monthly federal medical COBRA premiums actually paid by the
employee for continuing medical insurance coverage for the employee and family,
less the standard employee contribution amount. Reimbursement will be provided
no later than March 15 of the year after the year in which the expense was
incurred.

 

 

 

c.     Replacement Medical Benefits. To the extent an Eligible Officer is
eligible for medical benefits coverage under a subsequent employer’s medical
plan and before the applicable time period has elapsed, such Eligible Officer
will no longer be eligible for a Severance Benefit. An Eligible Officer must
notify the Company of the start date of the replacement coverage. Any payments
for COBRA coverage or other benefits to which an Eligible Officer was not
entitled must be reimbursed to the Company. Adequate documentation of payment of
COBRA premiums is required in order to qualify for reimbursement.

 

d.     Unvested Equity Compensation. Unless otherwise provided herein, Eligible
Officers will not be eligible for any unvested equity compensation including,
but not limited to, stock options, restricted stock, and performance stock.

 

e.     Other Incentive Compensation. Unless otherwise provided herein,
non-executive Eligible Officers will not be entitled to or deemed to have earned
any cash or other bonus or incentive compensation payments for the final year or
partial year of employment.

 

6.     Clawback Requirement. Notwithstanding any other provisions of this Policy
to the contrary, any compensation paid to an Eligible Officer pursuant to this
Policy or any other agreement or arrangement with the Company which is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement

 

 

--------------------------------------------------------------------------------

 

 

7.     Change of Control Severance Pay and Benefits

 

Any Eligible Officer whose employment with the Company is terminated without
Cause or who resigns for Good Reason within two and one half months before or
one year after a Change of Control will be eligible for two times base salary
and the Severance Benefit described in Part 5 above. In addition, all long term
incentive compensation, whether equity or cash, will vest and be released or
paid, as appropriate. Any eligible severance pay and benefits based on a
termination prior to Change in Control is contingent upon and payable subsequent
to Eligible Officers termination of employment without Cause or resignation for
Good Reason and the consummation of the Change in Control.

 

Change of control, in and of itself, will not be deemed Good Reason for a
resignation.

 

8.     Disability or Death

 

In the event of the Death or Disability of an Eligible Officer while employed by
the Company, no severance pay or benefits under this Policy will be payable,
however, an Eligible Officer or his or her estate will be eligible for a
prorated annual cash incentive payment based on the time of active work in the
last performance year. Eligibility for this partial cash incentive award is in
accordance with the Company’s incentive compensation policy, including
adjustments for Company and individual performance, and giving credit for active
work time in the last performance year.

 

Unless otherwise provided for in a particular incentive award agreement, no
other incentive compensation, unvested equity compensation or bonus will be
deemed to have been earned or be paid for the final year or partial year of
employment following a death or Disability.

 

9.     Non-Compete, Non-Disparagement and Non-Solicitation

 

Attached as Exhibit A to this Policy, and incorporated herein by reference, is a
Form of Officer’s Release (“Release”) that provides, among other things,
restrictions for competition, disparagement and solicitation of other Company
employees. An Eligible Officer must acknowledge, agree to, and sign the Release
prior to receiving any severance pay or benefits under this Policy. If, during
the term that an Eligible Officer is receiving any severance pay or benefits
described in this Policy, the Eligible Officer violates the terms of this
Agreement, the Release, or any other noncompetition or nondisclosure agreement
with the Company, the Company’s obligations to the Eligible Officer under this
Policy will automatically terminate.

 

10.    Tax Withholding; Section 280G

 

The Company may withhold from any cash amounts payable to an Eligible Officer
under this Policy to satisfy all applicable federal, state, local or other
income (including excise) and employment withholding taxes. In the event the
Company fails to withhold such sums for any reason, or withholding is required
for any noncash payments provided in connection with the Eligible Officer’s
termination of employment, the Company may require the Eligible Officer to
promptly remit to the Company sufficient cash to satisfy all applicable income
and employment withholding taxes. The Company will not make any “gross-up”
payment to cover any personal tax liability of an Eligible Officer.

 

 

--------------------------------------------------------------------------------

 

 

Certain employees under Section 409A of the Internal Revenue Code may be
required to delay payments that would otherwise be payable during the six month
period immediately following separation from service.

 

In the event that the severance pay or benefits provided under this Policy are
subject to an excise tax under Section 280G of the Internal Revenue Code, then
pay and benefits under this Policy will be either (i) delivered in full or (ii)
reduced so that any payment is limited to 2.99 times “base amount,” within the
meaning of Section 280G(b)(3) of the Internal Revenue Code, whichever of the
foregoing amounts results in the Eligible Officer’s receipt of the greatest
amount of benefits after tax. Eligible Officers must cooperate in good faith
with the Company in any valuation of benefits that may be required under Section
280G of the Internal Revenue Code.

 

Any determinations required to be made related to Section 280G will be made in
writing by an accounting or consulting firm selected by the Company, and will be
conclusive and binding upon the Eligible Officer and the Company. The Company
will bear all costs reasonably incurred in connection with any such
calculations. In the event it is later determined that a greater reduction in
payments should have been made to implement the objective and intent of this
Section 9, the excess amount shall be returned immediately by the Eligible
Officer to the Company, plus interest at a rate equal to 120% of the semi-annual
applicable federal rate as in effect at the time of the Change in Control.

 

11.     Dispute Resolution and Governing Law

 

The Committee will interpret the Policy with respect to any dispute that arises
between an Eligible Officer and the Company. The decision of the Committee on
all disputes regarding the Policy are conclusive.

 

This Policy will be governed by and construed in accordance with the laws of the
state of Alaska, including all matters of construction, validity and
performance, without regard to the principles of conflicts of law thereof, to
the extent not superseded by applicable federal law. Each party will be
responsible its own for legal fees and costs incurred in any dispute related to
this Policy or the Release.

 

12.     Section 409A

 

The intent of the Company is that the payments and benefits under this Policy
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Policy shall be interpreted to be in compliance therewith.

 

Notwithstanding anything in this Policy to the contrary, any compensation or
benefits payable under this Policy that is considered nonqualified deferred
compensation under Section 409A and is designated under this Policy as payable
upon termination of employment shall be payable only upon a “separation from
service” with the Company within the meaning of Section 409A (a “Separation from
Service”).

 

Notwithstanding anything in this Policy to the contrary, if an Eligible Officer
is deemed by the Company at the time of Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which he or she is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of the benefits shall not be provided to the Eligible
Officer prior to the earlier of (i) the expiration of the six-month period
measured from the date of Separation from Service with the Company or (ii) the
date of the Eligible Officer’s death. Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum, and any remaining
payments due under this Policy shall be paid as otherwise provided herein.

 

 

--------------------------------------------------------------------------------

 

 

13.     Miscellaneous

 

a.     This Policy will not be deemed to create a contract of employment between
the Company and the Eligible Officer and will create no right in the Eligible
Officer to continue in the Company’s employment for any specific period of time,
or to create any other rights on the part of the Eligible Officer or obligations
on the part of the Company, except as set forth herein. This Policy does not
restrict the right of the Company to terminate the Eligible Officer, or restrict
the right of the Eligible Officer to terminate employment.

 

b.     Nonalienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Policy will be valid
or recognized by the Company.

 

c.     Eligible Officers will retain applicable rights to indemnification under
the Company’s certificate of incorporation, or otherwise provided at law or
pursuant to By-laws. Eligible Officers will continue to be covered by applicable
Company insurance, including directors’ and officers’ liability or employment
practices insurance coverage for work performed while employed by the Company.

 

d.     This Policy is an unfunded compensation arrangement for a member of a
select group of the Company’s management and any exemptions under ERISA, as
applicable to such an arrangement, will be applicable to this Policy.

 

e.     All notices, requests, demands, and other communication with are required
or may be given under this Policy will be in writing and will be deemed to have
been duly given when delivered by hand or overnight courier service or three
days after it has been mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to these respective addresses (or to such
other addresses as the parties may notify each other of in the meantime using
the same methods herein). Notice of change of address, however, is only
effective only upon actual receipt.

 

If to the Company addressed to:

 

Alaska Communications Systems Holdings, Inc.

600 Telephone Avenue MS65

Anchorage, Alaska 99503

 

If to the Eligible Officer, addressed to the most recent address in the
Company’s personnel records.

 

f.     This Policy supersedes all prior understandings (including oral
agreements) between Eligible Officers and the Company concerning severance
matters. Nevertheless; this Policy may be amended, modified, changed, or
terminated by the Company without prior notification or negotiation, and any
such future changes will be applicable to all Eligible Officers.

 

g.     Protected Rights. Nothing contained in this Policy is intended to limit
employees’ ability to file a charge or complaint with any federal, state or
local governmental agency or commission (“Government Agencies”). Further, this
Policy should not be interpreted to limit employees’ ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Policy in
not intended to limit employees’ right to receive an award for information
provided to any Government Agencies.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

OFFICER’S RELEASE

 

(Non-Compete, non-disparagement & non-solicitation)

 

In exchange for a portion of the benefits described in the attached Alaska
Communications Systems 2015 Officer Severance Policy (the “Policy”), to which I
agree I am not otherwise entitled, I hereby release Alaska Communications
Systems Group, Inc. (the “Company”), its respective affiliates, subsidiaries,
predecessors, successors, assigns, officers, directors, employees, agents,
stockholders, attorneys, and insurers, past, present and future (the “Released
Parties”) from any and all claims of any kind which I may have had, now have or
may have against the Released Parties, whether known or unknown to me, by reason
of facts which have occurred on or prior to the date that I have signed this
Release in connection with, or in any way related to or arising out of, my
employment or termination of employment with the Company; provided that such
released claims will not include any claims to enforce my rights (i) under, or
with respect to, the Policy, (ii) to indemnification provided at law or pursuant
to the Company or its affiliates’ By-Laws or insurance or to directors and
officers’ liability or employment practices insurance coverage, (iii) under
COBRA or my vested rights under benefit or incentive plans; or (iv) as a
stockholder. Notwithstanding the generality of the preceding sentence, such
released claims include, without limitation, any and all claims under federal,
state or local laws pertaining to employment, including the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including, but not limited to, any
claims arising from or derivative of my employment with the Company, as well as
any and all claims under contract or tort law or otherwise.

 

I hereby represent that I have not filed, nor will I in the future file, any
action, complaint, charge, grievance or arbitration against the Company or the
Released Parties arising out of or in any way related to or connected with my
employment with the Company, except to the extent the law otherwise provides.

 

 

●

I understand and agree that I must forever continue to keep confidential all
proprietary or confidential information which I learned while employed by the
Company, whether oral or written and as defined in the Corporate Compliance
Program Manual (“Proprietary Information”) and will not make use of any such
Proprietary Information on my own behalf or on behalf of any other person or
entity, except as specifically authorized by the Policy.

 

 

●

I understand and agree that as an employee of the Company, I have knowledge of
confidential and highly-sensitive competitive and proprietary information
concerning the Company’s business, including but not limited to customers,
products and services, finances, business strategies, intellectual property and
future plans. I agree that, for period of twelve months after termination of my
employment, I will not become an officer, director, employee, contractor,
consultant, partner, joint-venture, or otherwise enter a business relationship
or service with any competitor of the Company in the Alaska markets it serves.

 

 

●

I agree that for a period of twelve months after termination of my employment I
will not offer, encourage or solicit any other officer or employee of Alaska
Communications to leave the company or enter into an employment or business
relationship with me or a subsequent employer.

 

 

--------------------------------------------------------------------------------

 

 

 

●

I agree that I will not make, publish, or communicate; or aid, assist, or
encourage others to make, publish or communicate, any negative, defamatory or
disparaging remarks, comments or statements concerning the Company or its
businesses or any of its officers, directors, employees, existing or prospective
customers, suppliers, investors or other associated third parties to any person
or entity, or in any public forum, except as required by law, and except that
such statements may be made to members of the Board of Directors of the Company.

 

 

●

I expressly understand and agree that the Released Parties’ obligations under
this Release and the Policy are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

 

 

●

I understand that I must not disclose the terms of this Release and the Policy
to anyone other than my immediate family, financial advisors and legal counsel
and that I must immediately inform my immediate family, financial advisors and
legal counsel that they are prohibited from disclosing the terms of this Release
and the Policy.

 

 

●

It is understood that I will not be in breach of the nondisclosure provisions of
this Release if I am required to disclose information pursuant to a valid
subpoena or court order, provided that I notify the Company (to the attention of
the General Counsel of the Company) as soon as practicable, but prior to the
time in which I am required to disclose information, that I have received the
subpoena or court order which may require me to disclose information protected
by this Release. Notwithstanding the foregoing, I also may disclose the terms of
this Release to government taxing authorities or the SEC, if required to do so.

 

 

●

Protected Rights. I understand that nothing contained in this Release or the
Policy limits my ability to file a charge or complaint with any federal, state
or local governmental agency or commission (“Government Agencies”). I further
understand that this Release and the Policy do not limit my ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Release and the Policy do not limit my right to receive an award
for information provided to any Government Agencies.

 

 

●

I agree that any violation or breach by me of my nondisclosure obligations,
without limiting the Company’s remedies, will give rise on the part of the
Company to a claim for relief to recover from me, before a court of competent
jurisdiction, any and all amounts previously paid to or on behalf of me by the
Company pursuant to this Policy, plus interest, but will not release me from the
performance of my obligations under this Release.

 

 

●

I acknowledge that I may be subject to the Company’s Insider Trading Policy for
a period of time after my termination, and I agree to comply with the Insider
Trading Policy until I am not longer subject to it.

 

 

●

I agree to make myself reasonably available to the Company to respond to
requests by the Company for information concerning matters involving facts or
events relating to the Company that may be within my knowledge, and to assist
the Company as reasonably requested with respect to pending and future
litigation, arbitrations, or other dispute resolutions.

 

 

--------------------------------------------------------------------------------

 

 

 

●

Further, I understand and agree that if I breach certain of my obligations under
this Release or the Policy; it would be difficult or impossible to measure the
Released Parties’ damages in dollars. Therefore, to enforce this Release and the
Policy, I agree that the Released Parties have the right to, without posting any
bond, cease making any payments or providing any benefits required by the Policy
and obtain equitable relief in court including a temporary restraining order
against me, or obtain temporary or permanent injunction, or any other equitable
remedy that is available to the Released Parties.

 

 

●

I have read this Release carefully, and I acknowledge that I have been given at
least [21/45] days to consider all of its terms, and have been advised to
consult with an attorney and any other advisors of my choice prior to executing
this Release, and I have had the opportunity to do so. I fully understand that
by signing below I am forever voluntarily giving up any right which I may have
to sue or bring any other claims against the Released Parties, including any
rights and claims under the Age Discrimination in Employment Act and any other
discrimination laws, whether federal or state. I also understand that I have a
period of seven days after signing this Release within which to revoke my
Release, and that neither the Company nor any other person is obligated to
provide any severance pay or benefits to me pursuant to the Policy until eight
days have passed since my signing of this Release without my signature having
been revoked. I understand that any revocation of this Release must actually be
received by the General Counsel of the Company within the seven-day revocation
period.

 

 

●

I represent and acknowledge that I have decided to enter into this Release
voluntarily, knowingly and without coercion of any kind.

 

 

●

I represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Policy.

 

This Release is final and binding and may not be changed or modified except by a
written agreement signed by an authorized Officer of the company.

 

 

 

__________________________________                     Date:
____________________________

Eligible Officer